



COURT OF APPEAL FOR ONTARIO

CITATION: Canadian
    Broadcasting Corporation v. Ontario, 2012 ONCA 30

DATE: 20120116

DOCKET: C52813

Laskin, Sharpe and Juriansz JJ.A.

BETWEEN

Canadian Broadcasting Corporation

Applicant (Respondent in Appeal)

and

Her Majesty the Queen

Respondent (Respondent in Appeal)

and

Isahaq Omar

Respondent (Appellant in Appeal)

Dirk Derstine, for the appellant

Gail Glickman, for the respondent, Her Majesty the Queen

Iain A. C. MacKinnon, for the respondent, Canadian
    Broadcast Corporation

Heard: January 11, 2012

On appeal from the order of Justice Mary Lou Benotto of
    the Superior Court of Justice, dated July 28, 2010.

APPEAL BOOK ENDORSEMENT

[1]

We are not persuaded that the motion judge erred in her
    decision.  We agree with her that the
Dagenais
/
Mentuck
test
    applies.  The motion judge took account of Mr. Omar's concerns and balanced
    those concerns against the CBC's right to freedom of the press.

[2]

Her order that the identity of Mr. Omar be obscured coupled with
    the CBC's undertaking that the identities of everyone else on the video will
    similarly be obscured sufficiently protect Mr. Omar's privacy interest and
    concerns.

[3]

The appeal is therefore dismissed.


